Fawcett, J.
This suit was instituted in the district court for Richardson county to foreclose the mortgage involved in Bode v. Jussen, ante, p. 482. By agreement of parties it was argued and submitted with that case. Both cases rest upon substantially the same evidence. The district court upheld the mortgage and entered a decree of foreclosure. Defendants appeal. For the reasons stated in Bode v. Jussen, supra, the judgment is
Affirmed.
Reese, C. J., Barnes and Ross, JJ., concur.
Letton, Sedgwick and Hamer, JJ., not sitting.